301 S.W.3d 140 (2010)
Francisco ENRIQUEZ, Jr., Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70283.
Missouri Court of Appeals, Western District.
January 26, 2010.
Susan L. Hogan, Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Robert J. (Jeff) Bartholomew, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division III: MARK D. PFEIFFER, Presiding Judge, and KAREN KING MITCHELL and CYNTHIA L. MARTIN, Judges.

Order
PER CURIAM.
Francisco Enriquez, Jr., appeals the denial of his Rule 24.035 motion after an evidentiary hearing. Enriquez pled guilty to one count of tampering in the first degree, one count of domestic assault in the first degree, one count of robbery in the first degree, and two counts of armed criminal action. Enriquez was sentenced to concurrent prison terms of seven years for tampering and twenty years each for domestic assault, robbery, and two counts of armed criminal action. Enriquez seeks post-conviction relief pursuant to Rule 24.035, asserting his plea was unknowing or involuntary because he was misled by trial counsel. Enriquez failed to show that his trial counsel promised that he would receive a ten-year sentence or that his belief that he would receive a ten-year sentence was reasonable. Moreover, he failed to show that his counsel's statements regarding sentencing prejudiced him.
Accordingly, we affirm. Rule 84.16(b).